DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Penaflor (Reg. No. 60,641) on 31 March 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A live and post workflow system for generating a media project of a live production media including graphics media and fully reconstructing all graphical elements and all graphical events of the live production media for a post-production environment, the live and post workflow system comprising: a live broadcasting component for controlling a live broadcast and recording graphic data information and graphic events via a recorder, including capturing all incoming video and audio to one or more media files, and recording all user actions and incoming data events that manipulate a plurality of 

Claim 2. (Currently Amended) The live and post workflow system of claim 1 further comprising a preparing phase component, wherein the preparing phase component is configured to setup for the live broadcasting 

Claim 4. (Currently Amended) The live and post workflow system of claim 3, wherein the media mixer dynamically mixes 

Claim 10. (Currently Amended) The live and post workflow system of claim 3, wherein the converting phase component is configured to build a layered set of tracks having video and audio clips that represent all video and audio assets played during a performance of 

Claim 11. (Currently Amended) A method for generating a media project of a live production media including graphics media and fully reconstructing all graphical elements and all graphical events of the live production media for a post-production environment by a live and post workflow system, the method comprising: controlling a live broadcast via a live broadcasting component; recording, via a recorder, graphic data information and graphic events, including capturing all incoming video and audio to one or more media files, and recording all user actions and incoming data events that manipulate a plurality of production media components within the live and post workflow system; building a generic output, via a converting phase component, from the one or more media files, user actions, and incoming data events; and translating and reconstructing the generic output, via the converting phase component, 

Claim 14. (Currently Amended) The method of claim 13, wherein the media mixer dynamically mixes 

Claim 20. (Currently Amended) The method of claim 13, wherein the converting phase component is configured to build a layered set of tracks having video and a live production, build one or more underlying video tracks that represents a media mixer behavior, and build an associated underlying set of one or more audio tracks.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A live and post workflow system for generating a media project of a live production media including graphics media and fully reconstructing all graphical elements and all graphical events of the live production media for a post-production environment, the live and post workflow system comprising: a live broadcasting component for controlling a live broadcast and recording graphic data information and graphic events via a recorder, including capturing all incoming video and audio to one or more media files, and recording all user actions and incoming data events that manipulate a plurality of production media components within the live and post workflow system; and a converting phase component for processing and building a generic output from the one or more media files, user actions, and incoming data events and then translating and reconstructing the generic output into a complete reconstruction of the live broadcast having a generic output format and a timeline that is supported by the postproduction environment (Independent claim 1; claims 2-10 depend from claim 1).
A method for generating a media project of a live production media including graphics media and fully reconstructing all graphical elements and all graphical events of the live production media for a post-production environment by a live and post workflow system, the method comprising: controlling a live broadcast via a live broadcasting component; recording, via a recorder, graphic data information and graphic events, including capturing all incoming video and audio to one or more media files, and recording all user actions and incoming data events that manipulate a plurality of production media components within the live and post workflow system; building a generic output, via a converting phase component, from the one or more media files, user actions, and incoming data events; and translating and reconstructing the generic output, via the converting phase component, into a complete reconstruction of the live broadcast having a generic output format and a timeline that is supported by the postproduction environment (Independent claim 11; claims 12-20 depend from claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brebner (U.S. Patent Application Publication 2020/0007615).
Kurani et al. (U.S. Patent Application Publication 2018/0098099).
Carter et al. (U.S. Patent Application Publication 2008/0271082).
Robotham et al. (U.S. Patent Application Publication 6,160,907)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
April 1, 2021